internal_revenue_service number release date index number ----------------------------- ---------------------------------------------------- ----------------------------------------- -------------------------------- ------------------------------------ in re ---------------------------------- - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b09 plr-111577-04 date date legend legend decedent date spouse daughter son grandchild grandchild grandchild grandchild state charity date date date company x date state court date dear ---- -------------------- --------------------------- --------------------- ---------------------- -------------------- -------------------- -------------------- ------------------------- --------------------- ------------------ ---------------------------------------------------- ---------------- ------------------ ------------------ ------------------------------------------------------------ ------ --------------------------- ------------------------------------------------------------- ---------- --------------------------------------------------- ---------------------- this is in response to your letter of date and subsequent correspondence in which you requested rulings on the income gift estate and plr-111577-04 generation-skipping_transfer gst tax consequences of a proposed division of a_trust created under the last will and testament of decedent the facts and representations are as follows decedent died on date a date prior to date survived by spouse daughter son grandchild grandchild grandchild and grandchild item sixth of the decedent’s will provides that the residue of decedent’s estate will be divided into trust a a marital_deduction_trust and trust b a non-marital trust only trust b is at issue in the present case item sixth paragraph ii a provides that during the lifetime of spouse the trustee shall pay the net_income of the trust to spouse in quarterly or other convenient installments but at least annually item sixth paragraph ii b provides that upon spouse’s death the trustee shall distribute the net_income of trust b in equal shares to such of decedent’s children and the issue of decedent’s deceased children with such issue to take per stirpes as may be living at the time of the current quarterly distribution for the period of years after the death of the survivor of decedent spouse decedent’s children and those of decedent’s grandchildren who were living at the time of decedent’s death but in no event beyond the period allowed under state’s rule_against_perpetuities item sixth paragraph ii c provides that upon the expiration of the period of years after the death of the survivor of decedent spouse decedent’s children and those of decedent’s grandchildren who were living at the time of decedent’s death or upon the expiration of the period allowed under state’s rule_against_perpetuities whichever shall occur first the then remaining principal of the trust shall be distributed to decedent’s then living grandchildren per stirpes or if none to charity item seventh authorizes a corporate trustee to make distributions of principal to a child or grandchild if the share of income available to the beneficiary when added to the beneficiary’s other income and assets is in the sole judgment of the corporate trustee insufficient to provide adequately for the beneficiary’s health education support and maintenance spouse died on date survived by daughter and son daughter died on date leaving no issue son died on date survived by grandchild grandchild grandchild and grandchild and their descendants grandchild grandchild grandchild and grandchild are the current trustees of trust b no corporate trustee is currently serving as a trustee of trust b currently the sole asset of trust b is stock in company the stock held by trust b represents approximately x of company’s outstanding shares decedent’s family owns the majority of the remaining outstanding shares of company disputes have arisen among the trustees of trust b as to how trust b’s shares of company stock plr-111577-04 should be voted to resolve these and other issues regarding the governance of company and the voting of trust b’s company stock the shareholders of company including the trustees of trust b entered into a settlement agreement the settlement agreement on date one aspect of the settlement agreement involved an agreement by all parties to cooperate in promptly seeking the division of trust b into four separate trusts one for the benefit of each of grandchild grandchild grandchild and grandchild that would incorporate the dispositive scheme and administration provisions of trust b in accordance with the terms of the settlement agreement the trustees of trust b filed a petition with state court seeking authorization to divide trust b into the separate trusts on date state court entered an order authorizing the division of trust b into four equal separate and distinct trusts with one trust for the primary benefit of grandchild one trust for the primary benefit of grandchild one trust for the primary benefit of grandchild and one trust for the primary benefit of grandchild referred to herein individually as a separate trust and collectively as the separate trusts the order provides generally that the net_income of each separate trust shall be paid to the grandchild for whose benefit it was created after a grandchild’s death the net_income shall be paid per stirpes to the grandchild’s issue who are then living each separate trust will terminate at the termination_date fixed in item sixth paragraph ii c of decedent’s will the termination_date and the then remaining principal shall be distributed to the then living issue of the grandchild for whose benefit the separate trust had been created per stirpes if at any time prior to the termination_date neither the grandchild for whom the separate trust was created nor any issue of that grandchild is living the remaining principal of the separate trust for the benefit of that grandchild shall be divided equally among and added to the principal of the remaining separate trusts if at the termination_date no grandchild or issue of any grandchild of decedent is living the then remaining principal of the separate trust shall be distributed to charity immediately upon the division of trust b into the separate trusts each grandchild shall be the sole trustee of his or her separate trust the order issued by state court is subject_to the receipt of a favorable private_letter_ruling from the internal_revenue_service accordingly the trustees of trust b now request the following rulings the proposed division of trust b into the separate trusts and the proposed pro_rata allocation of the common_stock of company that constitutes the sole asset of trust b among the separate trusts will not cause trust b to lose its gst exempt status as a grandfathered trust will not cause the separate trusts to be subject_to the gst tax and will not cause any distribution from or termination of any interests in trust b or any of the separate trusts to be subject_to the gst tax plr-111577-04 after the division of trust b into the separate trusts and the proposed pro_rata allocation of the common_stock of company that constitutes the sole assets of trust b among the separate trusts each of the separate trusts will be treated as a separate taxpayer under sec_643 the proposed division of trust b into the separate trusts and the proposed pro_rata allocation of the common_stock of company that constitutes the sole asset of trust b among the separate trusts will not result in any amount having been paid credited or distributed to any beneficiary under sec_661 or sec_1_661_a_-2 of the income_tax regulations and will not result in the realization by any beneficiary of any income gain_or_loss under sec_1001 the proposed division of trust b into the separate trusts and the proposed pro_rata allocation of the common_stock of company that constitutes the sole asset of trust b among the separate trusts will not result in the realization by trust b or any of the separate trusts of any income gain_or_loss under sec_61 or sec_1001 and will not result in the realization by any beneficiary of trust b or of any of the separate trusts of any income gain_or_loss under sec_1001 after the proposed division of trust b into the separate trusts and the proposed pro_rata allocation of the common_stock of company that constitutes the sole asset of trust b among the separate trusts i the assets of each separate trust received from trust b will have the same basis under sec_1015 as it had when held by trust b at the time of the allocation and ii the holding_period for the assets allocated to each separate trust will include trust b’s holding_period under sec_1223 the proposed division of trust b into the separate trusts and the proposed pro_rata allocation of the common_stock of company that constitutes the sole asset of trust b among the separate trusts will not cause any portion of the asset of trust b or any of the separate trusts to be includible in the gross_estate of any beneficiary of trust b or any of the separate trusts under sec_2036 through neither the proposed division of trust b into the separate trusts nor the proposed pro_rata allocation of the common_stock of company that constitutes the sole asset of trust b among the separate trusts will constitute a transfer by any beneficiary of trust b or the separate trusts that will be subject_to the gift_tax under sec_2501 plr-111577-04 ruling sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if -- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust b was created and irrevocable before date also it is represented that there have been no additions to trust b after date consequently trust b is currently exempt from the gst tax plr-111577-04 the proposed division of trust b into the separate trusts will not shift any beneficial_interest in trust b to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the proposed transaction will not extend the time for vesting of any beneficial_interest in the separate trusts beyond the period provided for in trust b accordingly based on the facts submitted and the representations made the proposed division of trust b into the separate trusts and the proposed pro_rata allocation of the company stock held by trust b among the separate trusts i will not cause trust b to lose its gst exempt status as a grandfathered trust ii will not cause the separate trusts to be subject_to the gst tax and iii will not cause any distribution from or termination of any interests in trust b or any of the separate trusts to be subject_to the gst tax ruling sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 as son died on date each separate trust will have a different beneficiary therefore based solely on the facts and representations submitted we conclude that the separate trusts created by the division of trust b will be treated as separate taxpayers for federal_income_tax purposes ruling sec_3 and sec_661 provides that in any taxable_year a deduction is allowed in sec_1_661_a_-2 provides that gain_or_loss is realized by the trust or estate computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such sec_662 provides that there shall be included in the gross_income of a plr-111577-04 beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year division of trust b into the separate trusts is not a distribution under sec_661 or sec_1_661_a_-2 based solely on the facts and representations submitted we conclude that the sec_61 provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in a realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that the properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite plr-111577-04 in the present case because state court has approved the petition for partition sec_1_1015-2 provides that in the case of property acquired after it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of the separate trusts will not differ materially from their interests in trust b in the proposed partition transaction trust b will be divided on a pro_rata basis except for the changes described above all other provisions of trust b will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by the beneficiaries or trust b or the separate trusts on the partition for purposes of sec_1001 ruling sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to the termination of the trust and distribution of the property or thereafter has held property however acquired there shall be included in the period for which such property was held by any other person if the property has the same basis in the taxpayer’s hands as it would have in the hands of that other person because sec_1001 does not apply to the division of the assets of trust b under sec_1015 the tax basis of the separate trusts in the property received from trust b will be the same as the basis of trust b in such property in addition because sec_1001 does not apply to the partition of trust b pursuant to sec_1223 the holding periods of the assets in the hands of the separate trusts will include the holding periods of the assets in the hands of trust b ruling sec_1223 provides that in determining the period for which the taxpayer based solely on the facts and representations submitted we conclude that sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-111577-04 sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the beneficiaries of the separate trusts will have the same interest that they had as beneficiaries under trust b thus the proposed division of trust b into the separate trusts will not constitute a transfer within the meaning of we therefore conclude that the proposed division of trust b into the separate trusts and the proposed pro_rata allocation of the common_stock of company among the separate trusts will not cause any portion of trust b or any of the separate trusts to be includible in the gross_estate of any beneficiary of trust b or any of the separate trusts under sec_2036 through plr-111577-04 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2511 provides that subject_to certain limitations the gift_tax applies in this case after the proposed division of trust b into the separate trusts each beneficiary will have the same beneficial_interest as he or she held under trust b accordingly neither the proposed division of trust b into the separate trusts nor the proposed pro_rata allocation of trust b’s company stock among the separate trusts will constitute a transfer by any beneficiary of trust b or the separate trusts that will be subject_to the gift_tax under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the tax consequences of any aspects of the settlement agreement other than those discussed in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch passthroughs special industries enclosures cc copy for purposes
